DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings were received on 05/17/21. These drawings are acceptable.

Status of Claims
3.	This communication is response to the amendment filed on May 17, 2021. Claims 1 and 11 have been amended. Accordingly, claims 1-20 are currently pending.

Claim Objections
4.	Claims 1 and 11 are objected to because of the following informalities “the at least one rotation changes” should be replaced with “the at least one rotation factor changes”. Appropriate correction is required.

Response to Remarks/Arguments
5.        Claim rejections under 112(b) and 103 of the Office Action mailed on 02/18/21 have been withdrawn due to proper amendments and/or persuasive arguments. Therefore, the rejections have been withdrawn. Upon further consideration, however, a new ground of rejections 103 with a new reference is made.

Allowable Subject Matter
6.	Claims 9-10 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
I. 	Determining the scope and contents of the prior art. 
II. 	Ascertaining the differences between the prior art and the claims at issue. 
III. 	Resolving the level of ordinary skill in the pertinent art. 
IV. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly 

8.	Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA), in view of Thomas (US 2017/0222703 A1–Previously Cited) and in further view of Sajadieh (US 2014/0341048 A1).

Regarding claims 1 (method) & 11 (device), AAPA teaches a method/device in a wireless device for determining a precoder, in a wireless 5communication system (Figure 5, 500), the method comprising: receiving reference signals from a network node (Figure 5, 510 “Send reference signals”); determining a channel estimate based on the received reference signals (Figure 5, 520 “Based on the reference signals, determine precoder parameters” & Paragraph 115: the wireless device determines an optimal precoder for the channel conditions/estimate based on the received reference signals); determining an optimal precoder based on the channel estimate (Figure 5, 520 “Based on the reference signals, determine precoder parameters” & Paragraph 115: the wireless device determines an optimal precoder for the channel conditions/estimate based on the received reference signals). However, APPA fails to teach wherein 10determining the optimal precoder comprises determining at least one rotation factor and selecting a subset of beams among a plurality of beams rotated by the at least one rotation factor, and wherein the at least one rotation changes a sparseness of a Figure 9b, 120 “Receiving sounding waveforms form a transmitter” & Paragraph 62: each sounding waveform includes a waveform sent form Q orthogonal basis functions) and selecting a subset of beams among a plurality of beams rotated by the at least one rotation factor (Figure 9b, 130 “Determining the MB best transmit beams”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify AAPA’s system to include a rotation factor as in Thomas. One of ordinary skill in the art would be motivated to do so to improve spectrum utilization, Paragraph 5. Although the above combination teaches rotation factor, the combination does not explicitly disclose wherein the at least one rotation changes a sparseness of a beam space. In a related field of endeavor, Sajadieh discloses wherein the at least one rotation changes a sparseness of a beam space (Figures 5-6, 9 & Paragraph 80: each orthogonal basis function rotates the modulation symbols in a specific beam direction). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the combination’s system to include the rotation factor for specific direction as in Sajadieh. One of ordinary skill in the art would be motivated to do so to improve communication performance, Paragraph 5.

Regarding claims 2 & 12, the combination of AAPA, Thomas and Sajadieh teaches the method and device of claims 1 and 11. In addition, Thomas discloses wherein determining the at least one rotation factor comprises selecting the at least one rotation factor from a set of possible values of rotation factors (Paragraph 36: the best beam & Paragraph 37: set of basis functions).

15 Regarding claims 3 & 13, Thomas further discloses selecting a rotation hypothesis given by each of the possible values from the set that maximizes a received power of a signal (Paragraph 38: determine the best Tx beams ones received with the highest power).

Regarding claims 4 & 14, Thomas also discloses wherein selecting the subset of beams comprises selecting a subset of best beams from the plurality of rotated beams (Figure 9b, 130 “Determining the MB best transmit beams” & Paragraph 62: each sounding waveform includes a waveform sent form Q orthogonal basis functions).

20Regarding claims 5 & 15, Thomas also discloses wherein the best beams comprise beams that have a largest wideband received power (Paragraph 31: wideband beamforming & Paragraph 38: determine the best Tx beams ones received with the highest power).

Regarding claims 6 & 16, Thomas also discloses obtaining power levels of the subset of beams and obtaining phases of the subset of beams (Figure 9b, 140 “Determining the gain and phase for each of the MB beams”).

Regarding claims 7 & 17, Thomas also discloses wherein the power levels are the same for all layers of 25a multi-layer transmission and the phases are specific to each individual layer of the multi-layer transmission (Paragraph 33: LTE & Paragraph 42: a common gain and phase value for a pair).

Regarding claims 8 & 18, Thomas also discloses sending to the network node an indication of the subset of beams, an indication of the power levels of the subset of beams, an indication of the phases of the subset of beams and an 30indication of the at least one factor (Figure 9b, 150 “Creating a feedback message that may include an indication of the MB best beams along with the corresponding gain and phase for the MB best beams” & 160 “Transmitting the feedback message to the transmitter”).

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this Final Action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633